                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



Fatu Masallie,                                  Case No. 19-cv-2548 (MJD/DTS)

      Plaintiff,

v.                                              ORDER

Citibank,

      Defendant.



      The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge David T. Schultz dated

October 15, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.     The case is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. §1915(e)(2)(B)(ii); and
     2.    Fatu Masallie’s application to proceed in forma pauperis [Docket No.

2] is DENIED.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: December 11, 2019                  s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Court




                                      2
